               Case 20-10343-LSS      Doc 1878     Filed 12/29/20   Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                              )
 In re:                                       )     Chapter 11
                                              )
 Boy Scouts of America and Delaware           )     Case No. 20-10343 (LSS)
 BSA, LLC,                                    )
                                              )     (Jointly Administered)
          Debtors.                            )
                                              )

               MOTION AND ORDER FOR PRO HAC VICE ADMISSION OF
                             TIMOTHY W. WALSH


       Pursuant to Del. Bankr. L.R. 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Timothy W. Walsh of the law firm McDermott Will & Emery LLP,
340 Madison Avenue, New York, New York 10173-1922, to represent The Episcopal Diocese of
Chicago in the above-captioned cases.

 Dated: December 29, 2020           /s/ David R. Hurst
                                    David R. Hurst (I.D. No. 3743)
                                    McDERMOTT WILL & EMERY LLP
                                    1007 North Orange Street, 10th Floor
                                    Wilmington, Delaware 19801
                                    Telephone:     (302) 485-3900
                                    Facsimile:     (302) 351-8711
                                    Email:        dhurst@mwe.com

                                    Counsel for The Episcopal Diocese of Chicago


                               ORDER GRANTING MOTION

          IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.
             Case 20-10343-LSS         Doc 1878      Filed 12/29/20     Page 2 of 2




         CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Del. Bankr. L.R. 9010-1, I certify that I am eligible for admission to this
Court, am admitted, practicing and in good standing as a member of the Bars of the State of New
York, Michigan, and Wisconsin; the United States District Court for the Southern and Eastern
Districts of New York, Eastern District of Michigan, and Western District of Wisconsin; and the
United States Court of Appeals for the Second Circuit, and submit to the disciplinary jurisdiction
of this Court for any alleged misconduct that occurs in the preparation or course of this action. I
also certify that I am generally familiar with this Court’s Local Rules and with the Standing
Order for District Court Fund effective August 31, 2016. I further certify that the annual fee of
$25.00 has been paid to the Clerk of the Court for the District Court.

 Dated: December 29, 2020            /s/ Timothy W. Walsh
                                     Timothy W. Walsh
                                     McDERMOTT WILL & EMERY LLP
                                     340 Madison Avenue
                                     New York, New York 10173-1922
                                     Telephone:     (212) 547-5400
                                     Facsimile:     (212) 547-5444
                                     Email:         twwalsh@mwe.com

                                     Counsel to The Official Diocese of Chicago
